Third District Court of Appeal
                               State of Florida

                       Opinion filed October 26, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-40
                       Lower Tribunal No. 18-28360
                          ________________


             Anne-Sophie Gonthiez Mavroleon, etc.,
                                  Appellant,

                                     vs.

                       Fernando Orrego,
                and OC Estate and Elder Law, P.A.,
                                  Appellees.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Jose M. Rodriguez, Judge.

     Rodriguez Tramont & Núñez, P.A., Paulino A. Núñez Jr., and Frank R.
Rodriguez, for appellant.

     BeharBehar, and Jaclyn Ann Behar (Sunrise), for appellees.


Before EMAS, LINDSEY and GORDO, JJ.

     GORDO, J.
      Anne-Sophie Gonthiez Mavroleon, individually and as trustee of the

Nicholas Mace Mavroleon 17 Special Needs Trust, (“Mavroleon”) appeals a

trial court order granting Fernando Orrego (“Orrego”) and OC Estate and

Elder Law, P.A.’s (“the Firm”) motion to compel arbitration and stay the

proceedings.   We have jurisdiction.      Fla. R. App. P. 9.130(a)(3)(C)(iv).

Because Mavroleon’s claim is subject to the arbitration clause in the retainer

agreement, we affirm.

             FACTUAL AND PROCEDURAL BACKGROUND

      On August 10, 2017, Mavroleon entered into a retainer agreement with

Orrego and the Firm. Per the terms of the retainer agreement, Mavroleon

retained Orrego and the Firm to represent and advise her on certain estate

planning matters including the preparation of a special needs trust

established for the benefit of Mavroleon’s disabled adult son. The retainer

agreement contains the following arbitration clause:

            ARBITRATION; FLORIDA LAW APPLIES: In the
            event we cannot, in good faith, arrive at a resolution
            of any dispute, then any controversy or claim
            arising out of or relating to this agreement or
            your representation by OC Estate & Elder Law,
            PA shall be settled by arbitration in accordance
            with the Commercial Arbitration Rules of the
            American Arbitration Association, and judgment
            upon the award rendered by the Arbitrator(s) may be
            entered of record in any court having proper
            jurisdiction. The locale of the arbitration shall be
            Plantation, Florida. If OC Estate & Elder Law, PA is


                                      2
            required to give testimony through its attorneys
            and/or other employees, or if OC Estate & Elder Law,
            PA is required to produce documents or provide
            other discovery or testimony concerning our
            representation of you, you agree to pay the time and
            expenses incurred by this firm in responding to such
            requests for testimony or other discovery. This
            agreement shall be governed by the laws of the State
            of Florida.

(emphasis added).

      In April 2019, Mavroleon filed her second amended complaint against

Danilo Gomez, FIP, LLC, Future Income Payments, LLC, Scott Kohn, Faw,

Casson & Co., LLP. d/b/a/ Faw Casson Agee Fisher Barrett, LLC, Global

Capital Ins. and Financial Servs., Inc., Glorilyn Cusi, Orrego and the Firm.

The case arose from an alleged nationwide Ponzi scheme carried out by FIP,

LLC, Future Income Payments, LLC and their principal Scott Kohn (“the FIP

parties”). Mavroleon was a victim of their alleged scheme as she entered

into three contracts with the FIP parties. The first two contracts were entered

into by Mavroleon as an individual prior to her executing the retainer

agreement with Orrego and the Firm. The third contract was entered into by

Mavroleon as trustee for the Trust after she engaged Orrego and the Firm.

      In her second amended complaint, Mavroleon raised a sole claim for

legal malpractice against Orrego and the Firm. Mavroleon alleged Orrego

and the Firm, who represented her in her capacity as trustee, committed



                                      3
legal malpractice by failing to conduct due diligence when rendering legal

advice and counsel to the Trust with respect to the Trust’s contemplated

purchase of the FIP products. She alleges but for Orrego and the Firm’s

negligence she would not have entered into the FIP contract. Mavroleon

does not contend Orrego or the Firm were in any way involved in the

fraudulent scheme perpetrated by the FIP parties.

      Orrego and the Firm moved to compel arbitration, asserting the

retainer agreement signed by the parties contained a binding arbitration

clause. Mavroleon filed a response in opposition arguing: (1) the arbitration

clause did not apply to her claim and (2) if the arbitration clause was

construed in the manner Orrego and the Firm intended, then the clause was

contrary to public policy and therefore void.

      On November 19, 2021, the trial court held a hearing on the motion

and subsequently entered an order granting the motion to compel arbitration.

This appeal followed.

                             LEGAL ANALYSIS

      An order granting a motion to compel arbitration is reviewed de novo.

See Yam Exp. & Imp. LLC, v. Nicaragua Tobacco Imports, Inc., 298 So. 3d

1173, 1175 (Fla. 3d DCA 2020).        When ruling on a motion to compel

arbitration courts must consider three elements: “(1) whether a valid written



                                      4
agreement to arbitrate exists; (2) whether an arbitrable issue exists; and (3)

whether the right to arbitration was waived.” Seifert v. U.S. Home Corp., 750

So. 2d 633, 636 (Fla. 1999). In this case, only the second element is

implicated, as there is no dispute an arbitration agreement exists. Thus, the

sole issue on appeal is whether Mavroleon’s malpractice claim against

Orrego and the Firm is arbitrable under the retainer agreement’s arbitration

clause.

      Mavroleon contends the arbitration clause does not apply to her claim

because the retainer agreement contains a provision which expressly

excludes advice regarding financial products from its scope. The relevant

provision provides:

            LEGAL WORK ONLY: OC Estate & Elder Law, PA
            has agreed in this contract to provide you with legal
            services only. You have been advised of the
            advantages and disadvantages, if any, of having the
            legal documents listed on page one of this contract
            prepared, and this law firm has agreed to prepare
            such documents at a stated fee. The attorneys at
            this law firm are not financial planners,
            investment advisors, insurance agents or money
            managers. You are free to invest your money and
            property in any way you see fit, and this law firm
            and its attorneys make no representations or
            warranties as to the financial products or
            services which may be purchased by you as a
            part of your overall estate plan. You are advised to
            research as best as you can the financial strength
            and viability of any company whose products you
            purchase.


                                      5
(emphasis added).     Mavroleon contends this language establishes that

financial advice is outside the scope of the Firm’s representation, and

therefore her malpractice claim arising from the Trust’s purchase of financial

products is not subject to the arbitration clause contained in the retainer

agreement.

      “[R]etainer agreements are construed against the attorney and in favor

of client.” Vargas v. Schweitzer-Ramras, 878 So. 2d 415, 417 (Fla. 3d DCA

2004). This, however, does not mean the Court is free to ignore the plain

and unambiguous language of a retainer agreement.            Here, the plain

language of the retainer agreement’s arbitration clause establishes that “any

controversy or claim arising out of or relating to this agreement or

[Mavroleon’s] representation by [the Firm] shall be settled by arbitration.”

While the retainer agreement does state the Firm makes no warranties

regarding financial products, Mavroleon’s malpractice claim outright arises

from Orrego and the Firm’s representation of her. Thus, the arbitration

clause is applicable to Mavroleon’s claim. See Lemos v. Sessa, 319 So. 3d

135, 141 (Fla. 3d DCA 2021) (finding an appellant’s claim was governed by

the retainer agreement’s arbitration clause where the claim bore a significant

relationship to the parties’ retainer agreement).




                                      6
      Mavroleon further asserts the arbitration clause violates public policy

because it improperly limits her liability for malpractice claims. While an

arbitration agreement may not preemptively limit a client’s liability by

requiring them to pay all costs associated with the arbitration—here, the

language in the arbitration clause merely requires Mavroleon to bear all

discovery costs associated with her own discovery requests. See Lemos,

319 So. 3d at 141–42. This imposition does not de facto limit liability or

create a barrier to Mavroleon seeking recourse.

      While courts generally favor arbitration provisions, we note Floridians

have a constitutional right to access the courts. See Art. I, § 21, Fla. Const.

(“The courts shall be open to every person for redress of any injury, and

justice shall be administered without sale, denial or delay.”). Thus, it is well-

settled Florida law that no party should be forced to submit a dispute to

arbitration where they did not intend and agree to arbitrate that dispute. See

MV Ins. Consultants v. NAFH Nat. Bank, 87 So. 3d 96, 98–99 (Fla. 3d DCA

2012).

      Florida courts, however, will enforce the terms of contracts that are

knowingly and voluntarily executed because Floridians have a right to secure

their own destiny and a right to expect that their lawfully enacted contracts

will be enforced. See Chiles v. United Faculty of Fla., 615 So. 2d 671, 673



                                       7
(Fla. 1993) (“The right to contract is one of the most sacrosanct rights

guaranteed by our fundamental law.”); Allied Van Lines, Inc. v. Bratton, 351

So. 2d 344, 347 (Fla. 1977) (“It has long been held in Florida that one is

bound by his contract.”); Chrysler Realty Corp. v. Davis, 877 So. 2d 903, 906

(Fla. 4th DCA 2004) (“[P]arties are bound by the unambiguous terms of their

contract.”).   Here, the retainer agreement expressly stated that any

controversy or claim arising out of the agreement or the Firm’s

representation of Mavroleon was subject to arbitration. Those terms were

clear. Public policy is certainly not violated by the trial court’s ruling that the

contractual arrangement reached between the parties be enforced. We

therefore affirm.

      Affirmed.




                                        8